Name: Commission Regulation (EEC) No 1205/87 of 30 April 1987 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/22 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1205/87 of 30 April 1987 fixing the aid for cotton Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3343/86 to the information at present available to the Commission that the amount of the aid at present in force should be altered as shown in Article 1 to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, , Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by Protocol 14 annexed to the Act of Accession of Spain and of Portugal, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 3128/86 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 ( 1 ) of Regulation (EEC) No 2169/81 was fixed by Commission Regulation (EEC) No 3343/86 (3), as last amended by Regulation (EEC) No 923/87 (4) ; HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 65,705 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7 . 1981 , p. 2. 0 OJ No L 292, 16 . 10 . 1986, p. 2 . 0 OJ No L 306, 1 . 11 . 1986, p. 58 . (*) OJ No L 89 , 1 . 4 . 1987, p. 26 .